TBK Bank to Acquire 9 Branches from Independent Bank DALLAS, June 23, 2017 (GLOBE NEWSWIRE) – Triumph Bancorp, Inc. (NASDAQ:TBK) today announced that its banking subsidiary, TBK Bank, SSB (“TBK Bank”) has signed a definitive agreement to acquire 9 branch locations in Colorado from Independent Bank Group, Inc.’s (NASDAQ: IBTX) banking subsidiary Independent Bank. TBK Bank will purchase approximately $100 million in loans and assume approximately $168 million in deposits associated with the branches for an estimated aggregate deposit premium of $7 million or 4.17%. The actual premium will be based on a 30 day average of deposit balances at the time the transaction closes. “This acquisition enhances our retail footprint, improves our core deposit base and complements the personnel announcements we made on June 8, 2017,” said Aaron P. Graft, Vice Chairman and CEO of Triumph Bancorp, Inc. “With this purchase, we expand our footprint in our Western Division to 27 branches and bring our total number of branches to 46.We are excited to welcome the customers and staff of these branches to the TBK Bank team.”
